DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of the claimed negative active material, particularly the embodiments of claims 1-3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-9, 12, 13, 16, and 17 each recite the relative term “about” rendering the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Specification describes the term “about” with similar relative language and does not further clarify to one of ordinary skill in the art the requisite degree of the term. For example, ¶146 of the Specification states “"About" or "approximately," as used herein, is inclusive of the stated value and means within an acceptable range of deviation for the particular value as determined by one of ordinary skill in the art, considering the measurement in question and the error associated with measurement of the particular quantity (i.e., the limitations of the measurement system)” and “For example, "about" may mean within one or 20 more stanandard deviations, or within ± 30%, 20%, 10%, 5% of the stated value.” This description fails to further clarify the scope of the term “about” when used in the claim language as currently written and accordingly Claims 1, 3-9, 12, 13, 16, and 17 are indefinite. Claims 2-17 are further indefinite for dependence from indefinite Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2002-260658 (“D1”).
	Regarding Claim 1, D1 discloses a negative active material for a rechargeable lithium battery (abstract), the negative active material comprising: at least one particle selected from a composite crystalline carbon particle (A) comprising a crystalline carbon core and an amorphous carbon coating layer around the crystalline carbon core (Fig. 1-5, amorphous carbon film 4 around crystalline graphite particle 2 core); a composite crystalline carbon-silicon particle (B) comprising a mixed core of crystalline carbon and silicon and an amorphous carbon coating layer around the mixed core (Fig. 1-5, core including graphite particle 2 and silicon carbon composite particles 3 all coated by amorphous carbon film 4); and a composite silicon particle (C) comprising a silicon core and an amorphous carbon coating layer around the silicon core (Fig. 1-5 including silicon particle grains of composite particle 3 which are a silicon core and coated by a layer of amorphous carbon 4; see also Fig. 5 silicon core 5 surrounded by carbon 6 and carbon 7).
	While D1 illustrates particles of various shapes including spherical and partially spherical shapes (Fig. 1-5) however D1 is silent with respect to the at least one particle has convexity of about 0.85 to about 0.97 and circularity of about 0.74 to about 0.90.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have implemented the particles of D1 having a convexity and circularity in the claimed range. The motivation for doing so would have been to implement the invention disclosed by D1 in a shape suitable for achieving the active material invention of D1. 
Here, selected a convexity and circularity of the particles of D1 to be within he claimed range is merely the selection of a workable range of particle shape suitable for use in the invention of D1. Furthermore, the claimed range lacks any evidence of criticality. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Regarding Claim 2, D1 is relied upon as above with respect to the negative active material of claim 1, and further discloses wherein the negative active material comprises the composite crystalline carbon particle (A) and the composite crystalline carbon-silicon particle (B) as discussed above with respect to Claim 1.  
	Regarding Claim 3, D1 is relied upon as above with respect to the negative active material of claim 1, and further discloses wherein the negative active material comprises the composite crystalline carbon particle (A) and the composite crystalline carbon-silicon particle (B) (as discussed above with respect to claim 1).
	D1 is silent with respect to an amount of the composite crystalline carbon particle (A) and the composite crystalline carbon-silicon particle (B) is about 90 wt% to about 95 wt% based on a total weight of the negative active material.  
	However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise an amount of the composite crystalline carbon particle (A) and the composite crystalline carbon-silicon particle (B) is about 90 wt% to about 95 wt% based on a total weight of the negative active material as claimed. The motivation for doing so would have been to employ a workable range of composite particle content in the negative active material, sufficient to obtain suitable performance as a negative active material for a lithium ion battery consistent with the invention of D1.
	Regarding Claim 4, D1 is relied upon as above and it would have been further obvious to have selected a circularity of the at least one particle to be about 0.81 to about 0.84 as claimed in order to utilize a workable range of particle shape. Criticality of the claimed range has not been evidenced by the Applicant, and one of ordinary skill in the art would have needed to select a particle shape consistent with the sphere-like particles illustrated by the invention of D1 thus rendering the claimed range obvious.
	Regarding Claim 5, D1 is relied upon as above and it would have been further obvious to have selected a convexity of the at least one particle to be about 0.92 to about 0.94 in order to utilize a workable range of particle shape. Criticality of the claimed range has not been evidenced by the Applicant, and one of ordinary skill in the art would have needed to select a particle shape consistent with the sphere-like particles illustrated by the invention of D1 thus rendering the claimed range obvious.
	Regarding Claim 6, D1 is relied upon as above with respect to the negative active material of claim 1, and further discloses wherein the composite crystalline carbon particle (A) has a particle size of less than 70 microns (translation page 5) which overlaps and renders obvious the claimed range of a particle diameter D50 of about 10.1 µm to about 13.6 µm.  
	Regarding Claim 7, D1 is relied upon as above with respect to the negative active material of claim 1, and further discloses the composite crystalline carbon-silicon particle (B) has a particle diameter of 70 microns or less and may be 2 microns or more (translation page 5) which overlaps and renders obvious the claimed range of D50 of about 6 µm to about 8 µm.  
	Regarding Claim 8, D1 is relied upon as above with respect to the negative active material of claim 1, and further discloses wherein the composite silicon particle (C) has a particle diameter of less than 70 microns and may be for example 2 microns (translation page 5), which overlaps and renders obvious the claimed range D50 of about 5 pm to about 8 pm.  
	Regarding Claim 9, D1 is relied upon as above with respect to the negative active material of claim 1, and is silent with respect to the amorphous carbon in the amorphous carbon coating layer is in an amount of about 20 wt% to about 45 wt% based on a total weight of the negative active material.  However, one of ordinary skill in the art making the invention of D1 would have been motivated to identify and select a workable range of amorphous carbon in the amorphous carbon coating layer and thus it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the amount of amorphous carbon to be within the claimed range. Criticality of the claimed range has not been demonstrated and one of ordinary skill in the art would have been motivated to select a suitable content of amorphous carbon in the amorphous carbon coating layer that is sufficient to provide the desired active material performance when making and using the invention disclosed by D1.
	Regarding Claim 10, D1 is relied upon as above with respect to the negative active material of claim 1, and further discloses wherein the crystalline carbon is natural graphite (¶60, example where natural graphite is used in an embodiment)
	Regarding Claim 11, D1 is relied upon as above with respect to the negative active material of claim 1, and is silent with respect to the negative active material is prepared by spray-drying a core liquid comprising the crystalline carbon core, the mixed core, or the silicon core to prepare a spray-dried product; mixing the spray-dried product with an amorphous carbon precursor to prepare a mixture; and heat-treating the mixture.  However, the claim language of Claim 11 pertains to the method of making the claimed product and is thus product-by-process claim language. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding Claim 12, D1 is relied upon as above with respect to the negative active material of claim 1, and is silent with respect to the spray-drying is performed at about 70 0C to about 90 0C.  However, the claim language of Claim 12 pertains to the method of making the claimed product and is thus product-by-process claim language. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding Claim 13, D1 is relied upon as above with respect to the negative active material of claim 11, and is silent with respect to a solid content of the core liquid is about 15 wt% to about 35 wt% based on a total weight of the core liquid in the method of making. However, the claim language of Claim 13 pertains to the method of making the claimed product and is thus product-by-process claim language. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  
	Regarding Claim 14, D1 is relied upon as above and further discloses a rechargeable lithium battery comprising: a negative electrode comprising the negative active material of claim 1; a positive electrode comprising a positive active material; and a non-aqueous electrolyte (abstract, Examples 1-4).
  Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP2002-260658 (“D1”) in view of US20050233213 to Lee et al. (“D2”).
	Regarding Claim 15, D1 is relied upon as above.
	D1 does not disclose a method of forming the negative active material of claim 1, the method comprising: spray-drying a core liquid comprising the crystalline carbon core, the mixed core, or the silicon core to prepare a spray-dried product; mixing the spray-dried product with an amorphous carbon precursor to prepare a mixture; and heat-treating the mixture.
	D2 discloses spray-drying a core liquid comprising a crystalline carbon core, a mixed core, or the silicon core (abstract, ¶54) to prepare a spray-dried product; mixing the spray-dried product with an amorphous carbon precursor to prepare a mixture (¶55, ¶50); and heat-treating the mixture (¶55, carbonizing at 800-1,000°C).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have made the negative active material of claim 1 by the claimed method, the method comprising: spray-drying a core liquid comprising the crystalline carbon core, the mixed core, or the silicon core to prepare a spray-dried product; mixing the spray-dried product with an amorphous carbon precursor to prepare a mixture; and heat-treating the mixture.
	The motivation for doing so would have been to use a known method suitable for forming silicon-carbon composite active material particles as taught by D2.
	Regarding Claim 16, D1 and D2 are relied upon as above with respect to the method of claim 15.
	D1 and D2 d not teach wherein the spray-drying is performed at about 70 0C to about 90 0C.  
	However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the method of making the particles of D1, to comprise spray-drying at about 70 to about 90°C. The motivation for doing so would have been to select a suitable range of temperature for the spray drying process that is sufficient to produce the desired structure. Furthermore, one of ordinary skill in the art would have recognized the well-known correlation with temperature and fluidity of liquid mixtures for spray-drying applications and accordingly adjusted the spray-drying temperature as needed to obtain the desired spray performance and obtain the desired final structure.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Here, one of ordinary skill in the art would have been required to select a temperature range for spray drying to find a suitable temperature that provides the desired spray fluidity and spray performance while also obtaining the desired structure. This could have been done using nothing more than routine skill and ordinary experimentation and would have achieved nothing more than expected results. Furthermore, criticality of the claimed range has not been demonstrated.
	Regarding Claim 17, D1 and D2 are relied upon as above with respect to the method of claim 15. D1 and D2 are silent with respect to a solid content of the core liquid is about 15 wt% to about 35 wt% based on a total weight of the core liquid.  However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the method of D1 to comprise a solid content of the core liquid is about 15 wt% to about 35 wt% based on a total weight of the core liquid in order to use a workable range of solid content suitable to produce the desired structure of the composite particles of D1 utilizing spray drying.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Here, one of ordinary skill in the art would have been required to select an amount of solids in the core liquid in order to utilize the well-known spray drying method and accordingly would have done so to identify and employ a suitable amount of solids to obtain the desired structure. This could have been done using nothing more than routine skill and ordinary experimentation and would have achieved nothing more than expected results. Furthermore, criticality of the claimed range has not been demonstrated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729